DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/06/2020 being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	

Reason For Allowance

1.	Claims 1-16 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a vehicular rearview mirror assembly comprises a spring-loaded electrical connector disposed in the passageway of said back plate, wherein said spring-loaded electrical connector comprises an outer electrically conductive part and an inner electrically conductive part movably disposed partially within the outer electrically conductive part and in electrical conductivity with the outer electrically conductive part, and wherein said spring-loaded electrical connector is spring-biased toward an extended state and compressible toward a compressed state, and wherein, with said spring-loaded electrical 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karner et al.(US 8,743,203 B2) discloses a vehicular rearview mirror assembly, in Figures 25 and 26, comprising: an electro-optic reflective element (724) having a front substrate (720) and a rear substrate (722) and an electro-optic medium (724) sandwiched therebetween, said front substrate (720) having a first surface (720b) and a first surface (720b) with a transparent electrically conductive coating (728) at the second surface (720b) and in contact with   

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/TUYEN TRA/Primary Examiner, Art Unit 2872